Citation Nr: 1328060	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  07-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to evaluation in excess of 20 percent for a duodenal ulcer from August 22, 2007, on an extraschedular basis.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to July 1959.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2007 decision by the RO which, in part, granted service connection for duodenal ulcer and assigned a noncompensable evaluation; effective from July 6, 2006, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  By rating action in August 2007, the RO assigned an increased rating to 10 percent; effective from August 22, 2007, the date of a VA examination showing increased disability.  38 C.F.R. § 3.400(o)(2).  The Board remanded the appeal for additional development in June 2011.  

In May 2012, the Board denied an increased (compensable) evaluation for duodenal ulcer prior to August 22, 2007, granted an increased schedular evaluation to 20 percent from August 22, 2007, and remanded the issue for consideration of an evaluation in excess of 20 percent on an extraschedular basis.  The Board also found that a claim for TDIU was raised by the record, and remanded this issue for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that the AMC did not fully comply with the instructions set out in the Board's June 2012 remand.  Therefore, further development must be undertaken prior to appellate review.  

As noted above, in May 2012, the Board remanded the appeal for referral of the claim to the Director of Compensation and Pension (C&P) Services for consideration of an increased rating for duodenal ulcer in excess of 20 percent from August 22, 2007, on an extraschedular basis.  The AMC was also instructed to undertake development of the claim for TDIU.  

Prior to referring the case to the Director of C&P, the AMC undertook additional development of the claim for TDIU, including obtaining current VA examinations for the Veteran's service-connected disabilities (duodenal ulcer, defective hearing and tinnitus).  By rating action in February 2013, the AMC denied the Veteran's claim for TDIU.  The AMC then referred the claim to the Director of C&P for consideration of entitlement to TDIU on an extra schedular basis.  

In this case, the AMC failed to completely comply with the specific instructions in the Board's June 2012 remand, vis-à-vis, to refer the claim to the Directory of C&P services for consideration of an increased evaluation for duodenal ulcer in excess of 20 percent from August 22, 2007, on an extraschedular basis.  While the AMC did promulgate a letter to the Director of C&P services in February 2013, the request was for consideration of entitlement to TDIU on an extraschedular basis.  Furthermore, a review of the claims file, Virtual VA and the VBMS electronic records system failed to show that a response was received from the Director of C&P services.  

Under the circumstances, the Board finds that the AMC's failure to fully comply with the Board's remand instructions violates VA's duty to assist under 38 C.F.R. § 3.159 and, in this case, the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  

1.  The AMC should obtain all VA treatment records since June 2011 - the most recent reports of record, and associate them with the claims file.  The Veteran should also be asked to provide VA with authorization to obtain records from all non-VA healthcare providers who have treated him for any of his service-connected disabilities since 2006 (date of most recent private records).  All attempts to procure records should be documented in the file, and the Veteran should be notified of any unsuccessful efforts in this regard.  

2.  After the above development has been completed, the claims file should be forwarded to the Director, C&P Services for consideration of an increased evaluation for duodenal ulcer in excess of 20 percent from August 22, 2007, on an extra-schedular basis in accordance with 38 C.F.R. § 3.321(b).  The Director of C&P services is requested to provide an adequate reasons and bases for the decision made.  

3.  Thereafter, the AMC should readjudicate the claims for an evaluation in excess of 20 percent for duodenal ulcer from August 22, 2007, on an extraschedular basis and for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  If the claim for TDIU is ultimately denied by the RO, the Veteran should be advised of the process to appeal that determination should he wish the Board to consider the issue on appeal.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

